WINTER, Circuit Judge,
concurring in part and dissenting in part:
While I agree that dismissal of the action against the judge was proper because the judge was immune from suit for actions taken in the performance of his judicial function, I dissent from the holding that suit against the court-appointed lawyer and the court-appointed physician should be dismissed because their actions did not amount to state action.
The lawyer and the physician were each appointed by the court to render professional services to plaintiff. Plaintiff did not select either of them. Their appointment was required by Virginia law. Va.Code § 37.1-67.3 (1976). They were compensated from public funds. Va.Code §§ 37.1-67.4 and 37.1-89. Of course their services were to plaintiff, but their services were performed to satisfy the requirements of a state statute. I would hold that, in the performance of their services, they acted under color of state law.
I recognize that the numerical weight of authority is opposed to my views, but I think that the better view is expressed in Dodson v. Polk County, 628 F.2d 1104 (8 Cir. 1980); Robinson v. Bergstrom, 579 F.2d 401 (7 Cir. 1978); and Robinson v. Jordan, 494 F.2d 793 (5 Cir. 1974). See also, Note, Liability of Public Defenders Under Section 1983, 92 Harvard L.Rev. 943 (1979).